          Case 4:20-cv-00548-DMR Document 8 Filed 03/09/20 Page 1 of 2




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 3   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 4   E-mail: ltfisher@bursor.com
 5   BURSOR & FISHER, P.A.
     Joseph I. Marchese (Pro Hac Vice Forthcoming)
 6   Philip L. Fraietta (Pro Hac Vice Forthcoming)
     888 Seventh Avenue
 7   New York, NY 10019
     Telephone: (646) 837-7150
 8   Facsimile: (212) 989-9163
     E-Mail: jmarchese@bursor.com
 9           pfraietta@bursor.com
10
     Attorneys for Plaintiff
11

12                              UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14   DEITRIA LEVINE, individually and on behalf       Case No.4:20-cv-00548-DMR
     of all others similarly situated,
15
                                                      PLAINTIFF’S NOTICE OF
16                                       Plaintiff,   VOLUNTARY DISMISSAL
            v.                                        WITHOUT PREJUDICE
17                                                    PURSUANT TO FEDERAL RULE
     SAUCEY, INC.,                                    OF CIVIL PROCEDURE
18                                                    41(a)(1)(A)(i)
19                                    Defendant.

20

21

22

23

24

25

26

27

28
     NOTICE OF VOLUNTARY DISMISSAL
     CASE NO.4:20-CV-00548-DMR
         Case 4:20-cv-00548-DMR Document 8 Filed 03/09/20 Page 2 of 2




 1
            NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure
 2
     41(a)(1)(A)(i), Plaintiff Deitria Levine voluntarily dismisses the above captioned action without
 3
     prejudice.
 4

 5   Dated: March 9, 2020                 BURSOR & FISHER, P.A.
 6
                                          By:     /s/ L. Timothy Fisher
 7
                                          L. Timothy Fisher (State Bar No. 191626)
 8                                        1990 North California Blvd., Suite 940
                                          Walnut Creek, CA 94596
 9                                        Telephone: (925) 300-4455
                                          Facsimile: (925) 407-2700
10
                                          E-mail: ltfisher@bursor.com
11

12                                        BURSOR & FISHER, P.A.
                                          Joseph I. Marchese (Pro Hac Vice Forthcoming)
13                                        Philip L. Fraietta (Pro Hac Vice Forthcoming)
                                          888 Seventh Avenue
14                                        New York, NY 10019
                                          Telephone: (646) 837-7150
15                                        Facsimile: (212) 989-9163
16                                        E-Mail: jmarchese@bursor.com
                                                  pfraietta@bursor.com
17
                                          Attorneys for Plaintiff
18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF VOLUNTARY DISMISSAL                                                                       1
     CASE NO.4:20-CV-00548-DMR
